DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 20 and 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification fails to teach that “the first comparator is configured to output an error signal when the output voltage is above the second reference voltage , wherein the second comparator is configured to output an error signal when the output voltage is below the second reference value”.  Applicant’s specification , second paragraph on page 4, discloses that “the comparator may be configured to output an error signal if the output voltage is above the second reference voltage…” and third paragraph on page 5 discloses that “the third error signal is output if the output voltage of the voltage regulator is above the second reference voltage …”.  However, “first comparator” or “second comparator” is not mentioned in these paragraphs.  Applicant’s figure 1 shows that first comparator 21 and second comparator 22 monitors input supply voltage VDD5, not monitors the output voltage Vint as claimed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20 and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 20110157976) in view of Lee (US 20160033984), Kadner (US 20070216395) and Applicant’s admitted prior art (AAPA).
Insofar as understood to claim 16, Kuriayma’s figure 1 shows a voltage generation circuit having a voltage regulator (10). Figure 1 fails to show that the voltage regulator 10 comprises a comparison device.  However, Lee’s figures 1 and 5 shows similar a voltage regulator circuit having comparison device 500 and 600 to protect the voltage regulator from over and under voltage condition.  Therefore, it would have been obvious to one having ordinary skill in the art to use Lee’s voltage regulator for Kuriayama’s voltage regulator 10 for the purpose of providing more precise regulated voltage.  Thus, the modified Kuriyama’s figure 1 shows a circuit, which is a comparison device, for monitoring a supply voltage for an electronic device, comprising: a first reference voltage source (Vref1 or Lee’s Vref) to generate a first reference voltage; a voltage regulator (Lee’s 100-300) to regulate the supply voltage, the first reference voltage serving as a reference for the voltage regulator and the output voltage (Well or Lee’s OUT) of which supplies at least the comparison device (Kuriayama’s 20 that is included in the comparison device); a second reference voltage source (Kuriayama’s Vref2) to generate a second reference voltage; and wherein the comparison device is an ASIC (Kuriyama’s 3), wherein a supply voltage (Lee’s Vdd) is applied via a voltage divider (Lee’s 421), wherein a resultant partial voltage is compared (by 500 and 600) with the first reference voltage (Lee’s Vref) generated by the first reference voltage source with a comparator, including first comparator (Lee’s 510) and a second comparator (Lee’s 610), which are operational amplifiers, wherein the voltage regulator regulates the voltage supply and reduces fluctuations of the voltage supply, wherein the output voltage thereof supplies the ASIC, wherein the first reference voltage serves as a reference for the ASIC, wherein a change of the first reference voltage is expressed as a change of the output voltage of the voltage regulator, wherein at least a third comparator (Kuriyama’s 25) compares the output voltage of the voltage regulator with the second reference voltage (Vref2) generated by the second reference voltage source. The modified Kuriyama’s figure 1 further fails to show that the second reference voltage source includes a test circuit configured to check the second reference voltage.  However, Kadner teaches that voltage reference voltage is self-tested to ensure it is operating correctly (¶0002 and ¶0004).  Therefore, it would have been obvious to one having ordinary skill in the art to add a self-test circuit to test Kuriyama’s second reference voltage to ensure it is operating correctly.  The modified Kuriyama’s figure 1 further shows that the supply voltage (Lee’s Vdd/VDD) is connected to a non-inverted input of the first comparator (510) and the first reference voltage (Lee’s Vref) is connected to an inverted input of the first comparator, the first comparator outputs a first error signal of the supply voltage is above the first reference voltage, the supply voltage (Lee’s Vdd/VDD) is connected to an inverted input of the second comparator (610) and the first reference voltage (Lee’s Vref) is connected to a non-inverted input of the second comparator, the second comparator outputs a second error signal if the supply voltage is below the first reference voltage, for identifying a deviation of the supply voltage from the first reference voltage, and the first reference voltage is error-free, excessively high supply voltage is deduced (detected) from the first error signal and an excessively low supply voltage is deduced from the second error signal, wherein the first reference voltage in the comparison device is essential and must be precisely known (relative terms).  AAPA (Background Information) further discloses electronic control unit supplied with a supply voltage that operates under ISO 26262 and ASIL classification as claimed.  Furthermore, it is seen as an obvious design preference to assume an occurring error to be assessed by three factors, including a first actor reflecting a severity (relative term) of the error, a second factor reflecting a probability of occurrence (there is no specific definition of the probability of occurrence.  Therefore, any occurrence probability is be considered) and a third factor reflecting a controllability of the error, in order to achieve optimum performance (Applicant’s background information that recite a wellknown error assuming method).    Therefore, it would have been obvious to one having ordinary skill in the art to perform Kuriayama’s voltage generation according to the ISO 26262 and meets the ISIL classification as claimed for the purpose of providing precise power supply to electronic devices in an engine control unit.  The modified Kuriayama’s figure 1 further shows that when a deviation of the output voltage Vint takes place due to a faulty voltage regulator, neither the first error signal nor the second error signal is output (since Lee’s first and second comparator circuits 510 and 610 are independent of output of the voltage regulator, i.e., Lee’s OUT or Kuriayama’s Vwell, any error at the output of the voltage regulator will not affect the outputs of Lee’s comparator circuit 510 and 610), and a changed and therefore erroneous first reference voltage (Lee’s Vref or Kuriayama’s Vref1) results in the deviation of the output voltage of the voltage regulator (since the output of the voltage regulator Vout depends on Lee’s Vref, see Lee’s figure 1), and the erroneous first reference voltage results in a simultaneous appearance of the first error signal and the second error signal (the outputs of Lee’s comparator 510 and 610 depends on Vref.  Therefore, when Vref is faulty, the outputs of the first and second comparators are also faulty), wherein the first comparator (third comparator) is configured to output an error signal when the output voltage is above the second reference voltage, wherein the second comparator (third comparator) is configured to output an error signal when the output voltage is below the second reference value, and wherein a combination of the first and second comparators is used to output the error signal when the output voltage deviates from the second reference voltage, wherein a precise error source (Applicant’s page 5 discloses that the first reference voltage and the voltage regulator specifically being included as potential error sources.  Therefore, one of Kuriyama’s Vh, V1, V2 and Vwell can be considered as a precise error source) is deduced by monitoring of the supply voltage from a combination of the first error signal and the second error signal, so as to provide an optimum monitoring of the voltage regulator and the first reference voltage.
 
As to claim 17, the modified Kuriayama’s figure 1 shows that the supply voltage is a VDD5 supply voltage. 
As to claim 20, the modified Kuriayama’s figure 1 shows that the comparison device is an application-specific integrated circuit (see the abstract).
As to claim 22, the modified Kuriayama’s figure 1 shows that the second reference voltage source and the comparator are part of the comparison device. 
As to claim 23, the modified Kuriyama’s figure 1 shows that the second reference voltage source includes the integrated test circuit to check the second reference voltage.
As to claim 24, the modified Kuriyama’s figure 1 shows that the test circuit is an integrated test circuit for a built-in self-test. 
Claims 25-29 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The modified Kuriyama’s figure 1 shows a circuit having a structure, comprising input voltage (Vh or Vdd), voltage divider (Lee’s 421), first and second comparators (Lee’s OP1 and OP2), voltage regulator (Kuriyama’s 10), third comparator (Kuriyama’s 20, first and second reference voltages (Vref1 and Vref2), that is similar a structure as Applicant’s circuit figure 1.  Therefore, the modified Kuriyama’s figure 1 and Applicant’s figure 1 must have similar operations.    

Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842